DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are moot in view of the new grounds of rejection in view of the newly cited reference, Guttman.  The Applicant has admitted that Govari tracks the distal tip of an inserted medical device and that its position is visually represented (p.9 of Remarks).  Furthermore, Govari even discloses that a representation of an instrument may be incorporated into the image instead of using the aforementioned “icon 152” ([0057]).  The amended claims merely specify that the claimed representation is only represented as a distal portion, which is taught in the prior art as described below.
moving window that simultaneously displays an internal view while also displaying the tracked tool.  The Applicant appears to read paragraphs [0054] through [0068] of Govari as teaching a discontinuous on/off viewing of the internal view and the tracked tool.  This reading of Govari is not consistent with respect to the rest of the disclosure.  In [0056] of Govari, it states, “Processor 40 continues tracking the distal tip, and moves icon 152 so that the tracked position and orientation of the distal tip is represented by the position and orientation of the icon in image 150”.  It would not be rational to suggest that the surgeon does not have a real-time display of the internal view and the tracked tool as per Figs. 6 and 7, because the surgeon would no longer have a real-world visual of the inserted tool and the entire purpose of the internal view is to track the inserted tool.  Lastly, Govari states in [0077] of, “cases where multiple tools are tracked simultaneously, each of the tools having a respective locally transparent region”, which teaches simultaneously tracking multiple inserted tools having locally transparent regions.  Such a teaching does not appear to align with the Applicant’s position that the tracked tools are not displayed along with their locally transparent region.  While there is no explicit statement in Govari that uses the terms “simultaneous” and “moving window”, the disclosure of Govari clearly reads over the invention as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 6-8, 11, 16-18, and 21 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Govari (US 2017/0140527, of record) in view of Guttman (US 2010/0312096).
Regarding claims 1, 11, and 21, Govari discloses a body part visualization system, method, and computer program product comprising a non-transitory computer-readable medium (Abstract: “tomographic data with respect to a body”), comprising: a medical instrument configured to be inserted into a body part of a living subject (Fig. 5, [0042]: “instrument 28”); and processing circuitry configured to: compute location coordinates of the medical instrument in the body part ([0056]: “the tracked position and orientation of the distal tip”); and render to a display a first three-dimensional (3D) representation of the body part, the first 3D representation showing context of an external surface of the body part ([0053]: “image 150, of external surface 34 of the subject, using the CT data”) with a moving window, the moving window having a perimeter defined around a point of the medical instrument (Fig. 6: the “broken circle 172a” is a moving window defined around “icon 152” which represents the medical instrument) projected onto the external surface of the first 3D representation (Fig. 6: an image of the instrument is projected onto the surface of “image 150”), the moving window configured to move over the external surface in the first 3D representation responsively to the computed location coordinates of the medical instrument (Fig. 6; [0058]: “uses the boundary plane and the bounding region to determine which elements of image 150 are to be rendered locally transparent, and which elements are to be not so rendered”; [0060]: “any closed area in the bounding plane that has a perimeter 172 and that surrounds the position of distal tip 32”) so as to simultaneously provide, via the window, context of an internal view of the first 3D representation of the body part while the moving window moves (Fig. 6, [0062]: “now visible elements were not visible since they were obscured by surface elements”, [0063]: “now shows internal structure, derived from the CT tomographic data”).  Govari does not explicitly disclose that the second image is a 3D image of only a distal portion of the medical instrument.  However, Guttman teaches a 3D image of a distal portion of a medical instrument overlaid upon tomographic images (Figs. 13 and 14).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the rendering of Guttman to the tracked representation of Govari, as to provide a more accurate visualization of a tool’s distal end.
Regarding claims 6 and 16, Govari discloses that the processing circuitry is configured to project the point of the medical instrument onto the external surface in a direction substantially perpendicular to the external surface (Fig. 6 shows a point of the medical instrument that is substantially perpendicular to the external surface).
Regarding claims 7 and 17, Govari discloses that the processing circuitry is configured to define locations on the perimeter as terminating at the ends of respective equidistant geodesic lines from the projected point (Fig. 6 shows a circle surrounding the distal end point of the medical instrument, [0060]: “assumed to be circular, having its center at the position of the distal tip and its radius set by physician 54”).
Regarding claims 8 and 18, Govari discloses that the internal view includes at least one element in addition to the second 3D representation of at least the part of the medical instrument ([0063]: “now shows internal structure”).

Claim(s) 2, 3, 12, and 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Govari (US 2017/0140527, of record) in view of Guttman (US 2010/0312096), as applied to claims 1 and 11 above, in view of “Multi-Part Modeling and Segmentation of Left Atrium in C-Arm CT for Image-Guided Ablation of Atrial Fibrillation” by Y. Zheng et al. IEEE Trans Med Imag. Vol. 33, No. 2. pp. 318-331, Feb. 2014 (hereinafter as Zheng, of record).
Regarding claims 2 and 12, Govari does not explicitly disclose that the moving window includes a mesh which follows the contours of a part of the external surface replaced by the moving window.  However, Zheng teaches a mesh model which follows anatomical surface contours of a heart (Abstract; Figs. 8 and 9).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the mesh of Zheng with the enhanced visualization of Govari and Guttman, as to provide a visually textured enhancement to the navigation of an ablation catheter within a heart.
Regarding claims 3 and 13, Govari does not explicitly disclose that the mesh is at least partially colored to correspond to colored patches allocated to the part of the external surface.  However, Zheng teaches overlaying a colored mesh (Fig. 1).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the colored mesh of Zheng to the visualization of Govari and Guttman, as to provide visual enhancement to the navigation of an ablation catheter within a heart.

Claim(s) 4, 9, 10, 14, 19, and 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Govari (US 2017/0140527, of record) in view of Guttman (US 2010/0312096), as applied to claims 1, 8, 11, and 18 above, in view of Strommer (US 2013/0184569, of record).
Regarding claims 4 and 14, Govari does not explicitly disclose that the internal view includes colored patches disposed on an internal surface of the first 3D representation.  However, Strommer teaches creating an electrophysiological map where a 3D representation of a heart is colored according to a measured electrical activation ([0065]: “electrophysiological map of the heart”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the coloring of Strommer with the enhanced visualization of Govari and Guttman, as to provide a color-based enhancement of visual navigation of an ablation catheter within a heart.
Regarding claims 9, 10, 19, and 20, Govari does not explicitly disclose that the body part is a chamber of a heart, the medical instrument including an ablation probe having an electrode configured to apply radio-frequency radiation to a myocardium of the chamber so as to ablate the myocardium, wherein the at least one element includes a graphical symbol marking a location of an ablation performed by the ablation probe.  However, Strommer teaches performing catheter ablation on cardiac tissue wherein the location of ablation sites are graphically depicted on an image (Figs. 4G, 4H, [0074]: “points of ablation may be marked with third mark representations, such as dark circles 421, on the three-dimensional image).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the ablation and site markings of Strommer with the enhanced visualization of Govari and Guttman, as to provide enhanced visual navigation of an ablation catheter within a heart.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JASON M IP/
Primary Examiner, Art Unit 3793